Title: To Benjamin Franklin from Lavabre, Doerner & Cie., 15 January 1779
From: Lavabre, Doerner & Cie.
To: Franklin, Benjamin


Monsieur
Paris le 15. Janvier 1779.
Le 5. Novbre. 1777. nous payames de vôtre ordre a Monsieur Grand la somme de six cent Livres Tournois, & vous eutes la bonté décrire a Monsr. Pre. Tymothy a Charlestown, de payer cette valeur a un Jeune homme en Caroline nommé Colomb de Nismes qui entra au service des Etats unis de L’amerique dans le Regimt. de Savanah en Georgie, comme il est a presumer que vôtre ordre ne soit pas parvenu audt sieur Tymothy puisqu’il n’a Rien payé audt. sieur Colomb; nous vous prions Monsieur de nous faire Randre cette petite somme, puisque desormais l’ordre que vous expediates Reste annullé & comme non avenû; en attendant nous avons lhonneur d’etre avec toute la Consideration possible Monsieur Vos tres h: & obts: serviteurs
Lavabre Doerner & CompRuë du Mail
Monsieur le Docteur francklin
 
Notation: LaVabre Doerner Paris 15. jr. 1779.
